Title: From Thomas Jefferson to Joel Barlow, 14 August 1805
From: Jefferson, Thomas
To: Barlow, Joel


                  
                     Dear Sir 
                     
                     Monticello Aug. 14. 05
                  
                  I recieved on the 12th. at this place your favor of the 4th. and I recieved it with great pleasure and offer my congratulations on your safe return to our country. you will be sensible of a great change of manners generally, and of principles in some. the most important change however is the influence gained by the Commercial towns on public opinion, & their exclusive possession of the press. but of these things we will speak hereafter.—I do not expect to be in Washington till the end of September: and as you propose a visit to that place, let me invite your extending it as far as this. the stage comes from Washington by Fredsbg. to this place in two days & passes within 100. rods of my door where we shall recieve you with joy, and be glad to retain you as long as your convenience will permit. the mountains among which I live will offer you as cool a retreat as can any where be found, and one enjoying as much health as any place in the union. pursuing the stage route, you will see but a poor country till you reach our canton; but if you take a horse & gig from Washington you will come a nearer & better route by Centerville, Fauquier Court House, Culpeper C.H. Orange C.H. & Mr. Madison’s if he be at home. from his house or from Orange C.H. take the road on the lower side of the mountain. along this route you will see a fine country, but not yet in a course of good culture, and you can return by a different one, equally good. believing you will have more satisfaction in this little peregrination than in whiling away the month of September in New York, I will believe that you will adopt the proposition, & en attendant offer you my friendly salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               